                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                            One Market Plaza
                       3    Spear Street Tower, Suite 2200
                            San Francisco, CA 94105-1127
                       4    Telephone: (415) 957-3000
                            Facsimile: (415) 957-3001
                       5    Email: gheaton@duanemorris.com

                       6    Attorneys for Chapter 7 Trustee
                            E. LYNN SCHOENMANN
                       7

                       8                                UNITED STATES BANKRUPTCY COURT

                       9                                NORTHERN DISTRICT OF CALIFORNIA

                      10                                        SAN FRANCISCO DIVISION

                      11    In re                                                  Case No. 21-30299 DM
                      12    ACEH CAPITAL, LLC,                                     Chapter 7
                      13                                                           DECLARATION OF ARON M. OLINER
                                              Debtor.
                                                                                   IN SUPPORT OF APPLICATION FOR
                      14                                                           ORDER APPOINTING COUNSEL FOR
                                                                                   TRUSTEE
                      15
                                                                                   [NO HEARING REQUIRED]
                      16

                      17

                      18               I, Aron M. Oliner, declare:
                      19               1.     I am an attorney duly admitted to practice before this Court and am a partner with
                      20    the law firm of Duane Morris LLP. If called upon to testify to the matters set forth herein, I
                      21    would competently testify thereto as the matters set forth herein are personally known to me to
                      22    be true.
                      23               2.     The law firm of Duane Morris has extensive experience in bankruptcy, insolvency
                      24    and debtor/creditor law.        The firm is well-qualified to represent E. Lynn Schoenmann
                      25    (“Trustee”) generally herein, and is willing to accept employment on the basis set forth in the
                      26    Trustee’s Application.
                      27

                      28
D UANE M ORRIS        LLP
                            DM3\7479975                                        1
   SAN FRA NCI S CO
                             DECLARATION OF ARON M. OLINER ISO APPLICATION FOR ORDER APPOINTING COUNSEL
                 Case:                            FOR
                            21-30299 Doc# 6-1 Filed:  TRUSTEE -Entered:
                                                     05/04/21   CASE NO.05/04/21
                                                                         21-30299 DM
                                                                                   12:29:32 Page 1 of 2
                       1             3.     To the best of my knowledge, except as disclosed below, after reasonable inquiry,

                       2    the law firm of Duane Morris is disinterested and is not connected to the Debtor, his attorneys,

                       3    accountants, creditors, or the attorneys or accountants of any other party-in-interest in this case.

                       4    Furthermore, to the best of my knowledge, the firm does not hold any interest adverse to the

                       5    Debtors’ estate and the firm is a disinterested person as defined in 11 U.S.C. §101(14).

                       6             4.     In addition, my firm’s disclosures of connections in this case will be ongoing. As

                       7    actions are taken that affect or otherwise involve specific creditors and parties-in-interest in this

                       8    case, or specific creditors and parties-in-interest participate or otherwise have reason to be

                       9    distinguished from the mass of creditors in this case, I will supplement this declaration to

                      10    disclose any connections to such persons, to the extent any connections exist.             Under no

                      11    circumstances will I or my firm represent any creditor or party-in-interest in connection with this

                      12    case.

                      13             5.     To the best of my knowledge, after reasonable inquiry, I believe that the firm will

                      14    be able to provide representation to the Trustee in this case without conflict. However, in the

                      15    unlikely event a conflict arises, the Trustee and said conflicting party will be advised

                      16    immediately.

                      17             6.     This declaration is made pursuant to Bankruptcy Rule 2014(a).

                      18             7.     The law firm of Duane Morris, and its members and associates, have no

                      19    connection with the Office of the United States Trustee or any person employed in the Office of

                      20    the United States Trustee.

                      21             8.     I have reviewed the Application for Order Appointing Counsel for the Trustee and

                      22    I agree to perform the legal services specified in paragraph 3 therein.

                      23             I declare under penalty of perjury under the laws of the United States of America that the

                      24    foregoing is true and correct. Executed on April 27, 2021, at San Francisco, California.

                      25
                                                                                        /s/ Aron M. Oliner (152373)
                      26                                                                    ARON M. OLINER

                      27

                      28
D UANE M ORRIS        LLP
                            DM3\7479975                                       2
   SAN FRA NCI S CO
                             DECLARATION OF ARON M. OLINER ISO APPLICATION FOR ORDER APPOINTING COUNSEL
                 Case:                            FOR
                            21-30299 Doc# 6-1 Filed:  TRUSTEE -Entered:
                                                     05/04/21   CASE NO.05/04/21
                                                                         21-30299 DM
                                                                                   12:29:32 Page 2 of 2
